 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH ROBINSON,                                  No. 2:17-cv-2550 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    R. CASTELLON, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. Plaintiff claims defendants were deliberately indifferent to his safety in violation of the

19   Eighth Amendment.

20          By order dated February 8, 2019, plaintiff’s first amended complaint was screened and

21   dismissed for failure to state a claim. (ECF No. 23.) Plaintiff was directed to file an amended

22   complaint within thirty days and warned that failure to file an amended complaint would result in

23   a recommendation that this action be dismissed. Those thirty days have passed, and plaintiff has

24   not filed an amended complaint, requested additional time to file an amended complaint, or

25   otherwise responded to the court’s order.

26          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

27   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so

28   ////
                                                        1
 1   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 2   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3

 4   DATED: April 2, 2019                                  /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10   DLB:12
     DLB:1/Orders/prisoner-civil rights/robi2550.osc
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
